Case 1:19-cv-09735-JMF Document 4 Filed 01/15/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANGELICA CASTLE,
1:19-cv-09735-JMF
Plaintiff,

-against- STIPULATION AND
ORDER OF STAY
PLS CHECK CASHERS OF NEW YORK, INC.,
COGENCY GLOBAL INC.,
PERLA RAMIREZ, individually,
RUBY MATEO, individually, and
ALBINA ALMONTAE, individually,

Defendants.
x

 

IT IS HEREBY STIPULATED by and between the undersigned counsel that, pursuant
to 9 U.S. Code § 3 Federal Arbitration Act (also known as the “FAA”), the Court stay this matter
in order to provide all parties the opportunity to resolve this matter through arbitration.

Dated: New York, New York Northbrook, Illinois
anuary 15,2020 January 15, 2020

 

Ishan Dave Ines Monte
Derek Smith Law Group, PLLC LaPointe Law, P.C.
Attorneys for Plaintiff Attorneys for Defendants
One Penn Plaza, Suite 4905 1200 Shermer Road, Suite 425
New York, New York 10119 Northbrook, Illinois 60062
(212) 587-0760 (847) 786-2508
SO ORDERED
Dated: New York, New York
, 2020

 

 

Hon. Jesse M. Furman
United States District Judge
